SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

68
TP 13-01296
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF SHERMAN WALKER, PETITIONER,

                     V                                             ORDER

DAVID STALLONE, SUPERINTENDENT, CAYUGA
CORRECTIONAL FACILITY, RESPONDENT.


SHERMAN WALKER, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered July 15, 2013) to annul a determination
finding after a tier III hearing that petitioner had violated an
inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court